Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 thru 20 were originally filed.
Claims 6 thru 10 and 16 thru 20 were withdrawn pursuant to the restriction requirement and election previously attached in Office Action dated 04/25/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of a new ground of rejection.
Applicant’s Argument:
“The Office Action alleges that Dae-Geon teaches "transmit a sequence of second directional beams having a second beam width narrower than the first beam width to scan second regions, which are included in the first regions and have a second size smaller than the first size, through the antenna array based on at least a portions of the received sequence of the first reflected waves ([0025] - [0027] - re-output radar signal based on received signal and with narrower beam width)..." Office Action, p. 3. DG teaches "making the radiation angle different according to property and the first distance ..." See 0027.
In contrast, in the Specification, the distance of the object is generally known (for example, approximately 1 foot). See Specification, p. 16, Line 5. The first directional beams are transmitted to first regions 311 to 326, forming scan region 300 which can be a rectangular area. See Specification p. 16, Lines 3-6, and FIG. 3A. The first regions that provide a reflected beam having a TOF value that satisfies a set TOF value are deemed to have the object. See Specification, p. 17, Lines 5-15. Note that the set TOF value corresponds to the distance between the rectangle and the transmitter. These are then divided into second regions. See Specification, p. 17, Lines 16-28. 
The second beams are transmitted to the second regions. See Specification, p. 17, Lines 29-32.
To that end, Applicant has amended claim 1 to further recite, among other limitations, "receive a sequence of first reflected waves generated by reflection of the sequence of the first directional beams from an object through the antenna array within a predetermined time threshold, wherein the first reflected waves correspond to some of the first regions..." 
Applicant respectfully submits that DG does not teach the foregoing. No allegation is made that Deng or Amihood even teach "receive a sequence of first reflected waves generated by reflection of the sequence of the first directional beams from an object through the antenna array," much less the amended limitation. 
Accordingly, Applicant respectfully requests withdrawal of the rejection to claims 1 and 11.”
Examiner’s Response: 
“In response to applicant's argument that the reference DAE-GEON fails to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., “a reflected beam having a TOF value that satisfies a set TOF value”) are not recited in the rejected claims 1 and 11.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant recites “receive a sequence of first reflected waves generated by reflection of the sequence of the first directional beams from an object through the antenna array within a predetermined time threshold…” The limitation is interpreted by the Examiner to encompass the general time duration within which a radar system would listen to (i.e. wait to receive) its reflection signals, which would be predetermined based on system configurations. “A predetermined time threshold” under BRI is not limited to “a reflected beam having a TOF value that satisfies a set TOF value” which applicant has recited in the Remarks.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 5 and 11 thru 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2017/0317729 A1 newly cited “KOBAYASHI”), in view of Dae-Geon et al (KR 101726940 B1 previously cited “DAE-GEON”), and further.
Regarding claim 1, KOBAYASHI discloses an electronic device (wireless communication apparatus 100) comprising:
an antenna array including a plurality of antennas (the plurality of antenna elements 101 are array antennas arranged in a predetermined arrangement [0064])
a wireless communication module electrically connected to the antenna array and configured to form directional beams through the antenna array (the wireless communication apparatus 100 forms a beam pattern that sharply extends in the beam direction and starts data communication [0051] & beam forming unit 102)
at least one processor operatively coupled to the wireless communication module (wireless communication apparatus 100 includes a CPU [0085])
a memory operatively coupled to the at least one processor (a storage medium [0085])
wherein the memory stores instructions that, when executed, cause the at least one processor to:
identify a first beam width based on a parameter (the beam control unit 106 changes the current beam pattern to the recommended “Wide Beam” in S1602 based on probability of position being outside beam, in accordance with Fig. 22 [0201])
transmit a sequence of first directional beams having the first beam width to scan first regions having a first size through the antenna array, the first beam width being determined based on activating a first number of antenna among the plurality of antennas included in the antenna array (antenna unit 121 can form a plurality of beam patterns by switching using a plurality of antenna elements 101 [0066] & in beamforming, decreasing or increasing the beam half-value angle are accomplished by increasing or decreasing the number of antenna elements used [0047])
transmit a sequence of second directional beams having a second beam width narrower than the first beam width to scan second regions, and having a second size smaller than the first size, through the antenna array, the second beam width being determined based on activating a second number of antenna among the plurality of antennas included in the antenna array (the beam control unit 106 changes the beam pattern to “Narrow Beam” in S1601 based on probability of position being outside beam, in accordance with Fig. 20 [0202])
However, KOBAYASHI fails to explicitly disclose that the at least one processor is further configured to:
identify a type of an object based on information received from a user interface or a camera
receive a sequence of first reflected waves generated by reflection of the sequence of the first directional beams from the object through the antenna array within a predetermined time threshold
transmit a sequence of second directional beams based on at least a portion of the received sequence of the first reflected waves
receive a sequence of second reflected waves generated by reflection of the sequence of the second directional beams from the object through the antenna array
authenticate the object based on at least a portion of the sequence of the second reflected waves
In a same or similar field of endeavor, DAE-GEON teaches:
receive radar signal reflected with the object [0025 - 0027]
re-output radar signal based on received signal and with narrower beam width [0025 - 0027]
re-outputted radar signal reflected from object received [0030]
object identification [0030]
It is further noted that although DAE-GEON does not explicitly teach receiving the sequence of first reflected waves within a predetermined time threshold, it would be obvious that the reflected waves are received within a certain time length. It is well-known in the art that a radar system configuration would encompass system settings regarding signal transmitting duration as well as reflection receiving duration. Therefore, it is obvious that the receiving time threshold would be predetermined based on its radar system configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KOBAYASHI to include the teachings of DAE-GEON because doing so would enable accurate and rapid treatment for patients while still providing system mobility, as recognized by DAE-GEON.
KOBAYASHI, as modified by DAE-GEON, discloses the invention as set forth above, but does not explicitly disclose identifying a type of an object based on information received from a user interface or a camera, and that the type of object is used as input to control a system parameter.
In a same or similar field of endeavor, DAY teaches capture device included in camera system which is configured to recognize faces through facial recognition, detect objects and classify the objects as a particular type of object [col. 9, ¶40 - 57]. Additionally, the signal CONTROL may be implemented to provide an activation for corrective measures (temperature, windows, communication, alerts, etc.) in response to the classification of the objects. Generally, the signal CONTROL may correspond to the type of the classified objects [col. 12, ¶4 - 13].
It would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object authentication system of KOBAYASHI to include the particular structures implemented in the system of DAY. One would have been motivated to do so in order to initiate appropriate corrective measures for improved safety, as recognized by DAY. Furthermore, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, DAY teaches to implement object identification for activation control of a system parameter in a wireless system. Since both KOBAYASHI and DAY disclose similar wireless systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 2, KOBAYASHI/ DAE-GEON/ DAY renders obvious the electronic device of claim 1, as shown above, wherein the second number is larger than the first number ([KOBAYASHI - 0047], cited and incorporated in the rejection of claim 1).
Regarding claim 3, KOBAYASHI/ DAE-GEON/ DAY renders obvious the electronic device of claim 1. However, KOBAYASHI/ DAE-GEON/ DAY does not disclose that the instructions that, when executed, further cause the at least one processor to determine a relative distance or a direction between the object and the electronic device based on the sequence of the first reflected waves.
In a same or similar field of endeavor, DAE-GEON teaches radar signal output along the first distance toward the detection area [0025-0026]. Additionally, the radar signal output unit 210 may output a radar signal according to either the horizontal direction or the vertical direction with respect to the object identification device 100 toward the detection area set by the user [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KOBAYASHI to include the teachings of DAE-GEON because doing so would enable accurate and rapid treatment for patients while still providing system mobility, as recognized by DAE-GEON.
Regarding claim 4, KOBAYASHI/ DAE-GEON/ DAY renders obvious the electronic device of claim 1, as shown above. However, KOBAYASHI/ DAE-GEON/ DAY does not disclose a housing comprising a first plate facing a first direction, a second plate facing a direction opposite the direction faced by the first plate, and a side member surrounding a spaced between the first plate and the second plate; and an image sensor exposed through a second part of the first plate and disposed to face the first direction, and wherein the instructions that, when executed, further cause the at least one processor to: identify the first regions in a view angle of the image sensor.
In a same or similar field of endeavor, DAE-GEON teaches a housing, a first plate facing a first direction, a second plate facing a direction opposite the direction faced by the first plate, and a side member surrounding a spaced between the first plate and the second plate [Fig.3] & [0024-0026]; and an image sensor exposed through a second part of the first plate and disposed to face the first direction, and wherein the instructions that, when executed, further cause the at least one processor to: identify the first regions in a view angle of the image sensor [Fig.3] & [0024-0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KOBAYASHI to include the teachings of DAE-GEON because doing so would enable accurate and rapid treatment for patients while still providing system mobility, as recognized by DAE-GEON.
Furthermore, DAY, in the same or in a similar field of endeavor, teaches a display-port interface [col. 13, ¶51 - 52].
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object authentication system of KOBAYASHI to include the particular structure (e.g., the exposed display) implemented in the system of DAY. One would have been motivated to do so in order to improve delivery of visual information, as recognized by DAY. Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, DAY merely teaches that it is well-known to incorporate a display in a wireless system. Since both KOBAYASHI and DAY disclose similar wireless systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 5, KOBAYASHI/ DAE-GEON/ DAY renders obvious the electronic device of claim 1, wherein the object includes a user's face ([DAY - col. 9, ¶40 - 57], cited and incorporated in the rejection of claim 1).
Regarding claims 11 thru 15, Applicant recites claim limitations of the same or substantially the same scope as that of claims 1 thru 4. Accordingly, claims 11 thru 15 are rejected in the same or substantially the same manner as claims 1 thru 5. Additionally, DAY discloses a digital camera, as in claim 14 ([col. 9, ¶40 - 57], cited and incorporated in the rejection of claim 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alland (US 2007/0001897 A1) discloses digital beamforming for use with electronically scanned radar.
Song et al (US 2015/0222025 A1) discloses a dual-polarized antenna array that include multiple radiating elements for a first and second polarization states.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hailey R Le/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648